   Roman Otkupman, CSBN 249423
 1 Roman@OLFLA.com
   Meghan Maertz, CSBN 276976
 2 Meghan@OLFLA.com
   OTKUPMAN LAW FIRM
 3 28632 Roadside Dr., Suite 203
   Agoura Hills, CA 91301
 4 Telephone: (818) 293-5623
   Facsimile (888) 850-1310
 5
   Attorneys for Plaintiff,
 6 Herta Guadalupe Kuhn, on behalf of herself and all others similarly situated, and on behalf of the
   general public
 7
 8                     SUPERIOR COURT OF THE STATE OF CALIFORNIA
 9                              EASTERN DISTRICT OF CALIFORNIA
10                                       SACRAMENTO DIVISION
11
12 HERTA GUADALUPE KUHN, on behalf of                      Case No. 2:18-CV-02340-JAM-AC
   herself and all others similarly situated, and on
13 behalf of the general public,                               Qt'L-11------
                                                           (AAt>POOSD] FINAL JUDGMENT
14 Plaintiff,
15 vs.                                                     Date:
                                                                               gµr-1'1
                                                                     March M, 2020
                                                           Time:     1:30 �.m.
16 PRIMEFLIGHT AVIATION SERVICES,                          Ctrm.:    6, 14 Fl.
   INC., et al., and DOES 1 through 100,                   Judge:    Hon. John A. Mendez
17 inclusive,
18 Defendants.
19
20
21                                                 FINAL JUDGMENT
            On July 3, 2019, the   Parties 1   to this class action reached a Settlement. Subsequently, the
22
23 Parties submitted a detailed written Settlement Agreement. On September 24, 2019, the Court
24 preliminarily approved the Proposed Settlement. The Court directed the Parties to provide notice
25 of the Proposed Settlement to the potential Settlement Class Members and scheduled a further
26 hearing to determine whether the proposed Settlement and request for Plaintiffs attorneys' fees
27 l.
         1 The definitions for all capitalized terms can be found in the Class Action Settlement
28 1.
   Agreement and Release of Claims referred to herein as the "Settlement Agreement."
